DETAILED ACTION
Allowable Subject Matter
Claims 19-31 are allowed. The following is an examiner’s statement of reasons for allowance: In regards to independent claim 19, the prior arts found do not teach the limitation “.....assign text inputted in the text input area....to the text area....display a layout result in which....the text is arranged in the text area...wherein the text area is displayed at a predetermined position; and (vi) to perform display control processing to change the text area of the layout result from the predetermined position to a position that does not overlap with the software keyboard.....” in combination with all other claim limitations. Independent claims 25 and 31 also recite similar limitations as in claim 19, and is allowed for the same reason. In terms of closest prior arts found, YUASA et al. (US PGPub. No. 2011/0302520) is the closest prior art found that teaches determining that the text input area and the keyboard screen display position overlap each other then move the text input area and the keyboard screen display position so that they do not overlap each other, however, YUASA does not teach a text area that display the text inputted through the text input area and moving the text area so that the text area does not overlap with the keyboard, instead YUASA moves the text input area,  YUASA also does not teach a template.  The closest prior art that teaches a template is Yun et al. (US Patent No. 10,466,859) (hereinafter Yun).  Yun teaches each of the templates having at least one image area and at least one text area, however, Yun does not teach moving a text area so that the text area does not overlap with the virtual soft keyboard.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272 1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174